Title: To Alexander Hamilton from Peter Colt, 18 July 1793
From: Colt, Peter
To: Hamilton, Alexander



Paterson [New Jersey] July 18. 1793
Sir,

Herewith you have your a/c with the Society for establishing useful Manufactures, the Balance due you One thousand, Eight Hundred & Eleven Dolls ten Cents—for which I am to request that you draw on Abijah Hammond Esqr of New York, as cashier to Said Society. He is only notified of the Balance, & that the Board of Directors have directed this mode of payment.
The Board of Directors have at their last meeting discharged Mr. Hall from the Service of the Society altogether; and of course everything that respected the printing Department is for the present at a Stand. Mr. Pearce’s Spinners & Weavers are also discharged; & indeed all useless hands, that is, all who are not absolutely necessary for compleating the Machinery for Marshalls Mill, & Pierces hand Spinning. We are at work at the Canal & Dam, & have begun Marshalls Mill—& presume we Shall have the water at the Mill this fall.
I am very respectfully   Sir   Your most obet humble Servant

P. Colt
Hone Alexr. Hamilton Esqr.

